Exhibit 10.22

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 (this “Amendment”), dated as of October 20, 2011, is made
by and between Accellent Inc. (the “Company”) and Donald J. Spence (the
“Executive”).

WHEREAS, the Company and the Executive (collectively, the “Parties”) are parties
to an employment agreement dated as of April 23, 2010, with an Effective Date of
May 24, 2010 (the “Employment Agreement”); and

WHEREAS, the Parties desire to amend the Employment Agreement in order to ensure
compliance with Section 409A of the Internal Revenue Code of 1986, as amended;
and

WHEREAS, in recognition of market-related challenges the Executive is
encountering in attempting to sell his current principal residence, the Parties
desire to amend the Employment Agreement in order to extend to December 31,
2012, the date by which the Executive is expected to complete the relocation of
his principal residence to Michigan, and the Parties further desire to maintain
the Executive’s right to reimbursement of relocation-related costs specified in
the Employment Agreement through such date.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Parties hereby agree as follows:

Capitalized terms not defined herein shall have the meaning set forth in the
Employment Agreement.

1. Amendment to Section 8(d)(ii). Section 8(d)(ii) is hereby amended by deleting
the last sentence of such subsection and inserting the following sentence in its
place:

“Notwithstanding the provisions of this Section 8(d)(ii), any amounts payable
under this Section 8 that are subject to the execution of a release of claims by
the Executive shall not be paid until the sixtieth (60th) calendar day after the
date of termination of Executive’s employment, and then only if the Executive
has in fact executed and not revoked such release of claims, provided that if
the 60 calendar day period (and any permitted revocation period thereafter, if
applicable) as described in the foregoing begins in one calendar year and ends
in a second calendar year, then any payments under this Section 8 shall be
delayed until the second of such two calendar years (regardless of whether
Executive delivers the release in the first calendar year or in the second
calendar year).”

2. Amendment to Section 7(b). Section 7(b) is hereby amended by deleting the
reference to “December 31, 2011” in such section, and replacing it with
“December 31, 2012.”

 

1



--------------------------------------------------------------------------------

3. Ratification. All other provisions of the Employment Agreement remain
unchanged and are hereby ratified by the Company and the Executive.

4. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first set forth above.

 

Accellent Inc. By:  

 

Name:   Kenneth W. Freeman Title:   Chairman Executive By:  

 

  Donald J. Spence

 

2